OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                  AUSTIN




              to Artlola 16. 8ea4lea SIOI,ei 4he
              &ale 7880, a4 My.,     or the Iltrrtma
Hoaomible   E.   8. lkaterlfn&   Jbly 6, 1939, Page 8



          9. That lrrespwtiw of either or the rore-
going, thls.is not suoh an expmliture as oan Abemade
from the Famanent Improtsmsntppnd of the oounty.
          It OOWXS to ~8 that ths Zeoltatlonsln the
nun0 pro tuna ardor oan not in snywl*e determine or
authorize an expenditureout of a fund not axoatul  for
suoh pwpos8. To csrxy the mattex ruxthhar.  we prearm,
for xewion8 of alarltioatlon,thmt if it were wlthln
the powor of the oounty to pay these items of alpsuse
at all, lt.wuld be eharmble to the General Funa
alone, sad then only altar it h86 bow establishedas
aa erponso for a "oounty purpesem.
          He are or the oplnlon that an ltaaaof sxpaneo
in-ma    in behalf or the oreatlon and establlshmetntof
a Water Control and I~rwemmt    Dlstrlot, foraed~pursu-
ant 4o tho laws authorieiagmeh 418trlot, cianno&in
any   mnnner bo determined a &e-ml     oounty porpo80 (a
purpo8a benefloial to'the OoUnty aa a whcml.
         Assurl~.you of our tlasfre
                                  to coopexato at
all tlmee, wm are